Exhibit 10.1


STOCK PURCHASE AGREEMENT




THIS AGREEMENT is dated the 30th day of August, 2010, and entered into by and
between Gary Morris of Spring Hill, Kansas, and David B. Hayden of Spring Hill,
Kansas, ("Sellers"), and Butler National Corporation, a Kansas corporation, or
its assigns ("Buyer").

WHEREAS, Sellers desire to sell all of the issued and outstanding capital stock
of Kings Avionics, Inc., a Kansas corporation ("Corporation"), and Buyer is
willing to acquire such interest of Sellers, all in accordance with the
following agreement;

1. NOW, THEREFORE, in consideration of the mutual promises herein made, Sellers
and Buyer represent, warrant and agree as follows: SALE AND PURCHASE OF STOCK.

At the closing to be held on the Closing Date (as hereinafter defined):

1.1 Sale of Shares. Sellers shall sell to Buyer and Buyer shall purchase from
Sellers all of the outstanding Capital Stock (as hereinafter defined) of the
Corporation, said shares of Capital Stock (the "Shares") to be sold and
purchased are identified on Exhibit A.

1.2 Purchase Price. At the Closing, in consideration for the sale of the Shares
of the Corporation the execution of the Confidentiality and Non-compete
Agreements attached hereto as Exhibit C and D (and the obligations imposed
therein) and the Transition Services (as defined below) provided by the Sellers,
Buyer agrees to pay Sellers the following (without the accumulation of any
interest whatsoever):

Payee Purchase Price
Gary Morris $270,000.00 payable over two years ($11,250/mo)
David B. Hayden $270,000.00 payable over two years ($11,250/mo)

2. CLOSING DATE.
The Closing for the transaction contemplated by this Agreement (the "Closing")
shall take place at Buyer's place of business located at 19920 W. 161st, Olathe,
Kansas 66062, commencing at 11:00 a.m., on August 31, 2010, or on such other
date or at such other place as Buyer and Sellers may mutually agree (such date
is herein called the "Closing Date").

3. SELLERS' REPRESENTATIONS AND WARRANTIES.
Sellers hereby jointly and severally make the following representations and
warranties to Buyer, each of which is true and correct on the date hereof and
will be true and correct on the Closing Date, each of which shall be unaffected
by any investigation heretofore or hereafter made by Buyer and each of which
shall survive the Closing and the transactions contemplated hereby:

3.1 Sellers. Sellers are the owners, beneficially and of record, of all of the
issued Capital Stock (as hereinafter defined) [as set forth in Section 1.1 of
this Agreement], which is all of the outstanding stock of the Corporation.
Sellers each have complete and unrestricted power to enter into this Agreement
and all other agreements to be executed and delivered by Sellers hereunder, and
to perform their obligations hereunder and thereunder. This Agreement has been,
and all other agreements to be executed and delivered by Sellers hereunder
including the Confidentiality Agreement and Non-Compete Agreement will be prior
to the Closing, duly authorized, executed and delivered by each of the Sellers
and constitute legal, valid and binding obligations of all Sellers and
enforceable against each of the Sellers in accordance with its terms. The
execution and delivery of this Agreement and all other agreements to be executed
and delivered by Sellers hereunder and the consummation of the transactions
contemplated hereby and thereby by Sellers will not violate any provision of, or
constitute a default under, any law, regulation, order or judgment or any
contract or other agreement to which any of Sellers is a party or by which any
of them is bound or result in the creation or imposition of any lien, claim,
charge or encumbrance of any nature whatsoever upon the Assets or the Capital
Stock (as such terms are hereinafter defined). Neither the execution and
delivery by Sellers of this Agreement, nor the consummation of the transactions
contemplated by this Agreement, requires the consent or approval of, or the
giving of notice by Sellers or Corporation to, or the registration by Sellers or
Corporation with, or the taking of any other action by Sellers or Corporation in
respect of, any federal, state or local governmental authority or any third
party.

3.2 Corporate.
(a) Corporation is a corporation duly organized, validly existing and in good
standing under the laws of the State of Kansas and has all requisite corporate
power and authority to own its property and operate its business as and where it
is now being conducted.

(b) Corporation has no subsidiaries and owns no interest in any corporation,
partnership, proprietorship or any other business entity.

(c) The entire authorized capital stock of Corporation consists of 250 shares of
common stock, having a par value of $100 each (the "Capital Stock"), all of
which shares are validly issued, fully paid and nonassessable. There are no
outstanding or authorized options, warrants, agreements, subscriptions, calls,
demands or rights of any character relating to the Capital Stock, whether or not
issued, including without limitation securities convertible into or evidencing
the right to purchase any Capital Stock or other securities of Corporation. The
Capital Stock is owned by Sellers, and will be transferred to Buyer, free and
clear of all liens, claims, encumbrances and charges and subject to no
restrictions as to transferability.

3.3 Financial Statements. The unaudited balance sheets of Corporation as of
August 31, 2010, the unaudited statement of income for the period then ended,
all of which have previously been delivered to Buyer, present fairly the
financial condition of Corporation as of their respective dates and the results
of its operations for the respective periods then ended and have been prepared
in conformity with generally accepted accounting principles consistently applied
throughout the respective periods. Corporation has no material liabilities or
obligations of any nature, whether absolute or contingent, accrued or otherwise,
which are not shown or provided for on the unaudited balance sheet, Exhibit A.

3.4 Absence of Certain Events. Since August 15, 2010 the business of Corporation
has been operated only in the ordinary and normal course of business and there
has not been any material adverse change in the financial condition, assets,
liabilities, results of operations, business, prospects or condition, financial
or otherwise, of Corporation and there has been no occurrence, circumstance or
combination thereof which might be expected to result in any such material
adverse change before or after the Closing Date.

3.5 Title to and Condition of Properties.

(a) Corporation has good and marketable title to all of its personal and mixed
properties (the "Assets") free and clear of all mortgages, liens, pledges,
charges, claims, leases, restrictions or encumbrances of any nature whatsoever,
and subject to no restrictions with respect to transferability except such
restrictions imposed by Patriot's Bank to secure the loans from Patriot's Bank
to the Corporation as shown on the balance sheet attached as Exhibit A assumed
by Buyer as a result of the transaction contemplated herein. All of the Assets
are in the Corporation's possession and control at the New Century Airport in
Kansas.

(b) All of the tooling, structures, machinery, equipment, furniture and fixtures
of Corporation are in good operating condition and repair and of an appropriate
character for use in the operation of its business in the ordinary course and
free and clear of all liens, claims, restrictions and encumbrances.

(c) All inventory of Corporation is of a quality and quantity usable and
saleable in the ordinary course of the business of Corporation and the values at
which such inventories are carried on the books and records of Seller reflect
accurately the normal inventory valuation policy of Corporation of stating
inventory at the lower of cost or market.

(d) The accounts receivable of Corporation as shown on its books and records
have arisen in the ordinary cause of business, represent valid obligations owed
to Corporation and are recorded as accounts receivable on the books of
Corporation in accordance with generally accepted accounting principles
consistently applied and said accounts receivable (billed and unbilled) of
Corporation will be fully paid in the ordinary course of business within sixty
(60) days after the due date thereof except to the extent of any bad debts
reserved against on the books and records of Corporation.

(e) The Assets of the Corporation constitute all of the assets reasonably
necessary for the conducting of an Avionics business in the ordinary course of
business.

3.6 Contracts and Commitments.

(a) Corporation has no existing contracts with directors, officers, employees or
shareholders that are not cancelable by Corporation on notice of not longer than
one (1) day and without liability, penalty or premium.

(b) Corporation has not given a power of attorney, which is currently in effect,
to any person, firm or corporation for any purpose whatsoever.

(c) Corporation has no collective bargaining or employment agreements, nor any
agreements that contain any severance or termination pay liabilities or
obligations, nor any bonus, vacation, deferred compensation, stock purchase,
stock option, profit-sharing, pension, retirement or other employee benefit
plans.

(d) Neither Corporation nor any Seller has made any other contract or agreement
or granted any option to sell or otherwise transfer the Assets or the Capital
Stock.

(e) Exhibit B attached hereto is a list of all contracts, leases, licenses,
commitments and other agreements relating to the Assets and the operation of the
business of Corporation. Each of such contracts, leases, licenses, commitments
and agreements is in full force and effect and constitutes the legal, valid and
binding obligations of all of the parties thereto. Corporation is not in default
and has not received or given any notice of default, and to each Seller's and
Corporation's knowledge no other party thereto is in default, under any such
contract, lease, license, commitment or other agreement or under any other
obligation relating to the Assets or the business of Corporation.

(f) The name and location of each financial institution in which Corporation has
an account or borrowing authority, and the names of the persons authorized to
draw or borrow therefrom are listed on Exhibit F hereto. Each of such accounts
has a positive funds balance.

3.7 No Litigation or Adverse Events. There are no outstanding orders, judgments,
injunctions, awards or decrees of any court, arbitrator or governmental or
regulatory body involving Corporation. No suit, action or legal, administrative,
arbitration or other proceeding or reasonable basis therefor, or, to the best of
Seller's knowledge, no investigation by any governmental agency, pertaining to
the Corporation or the Assets of the Corporation is pending or, to the best of
Seller's knowledge, has been threatened against Corporation or Sellers. To the
best knowledge of Sellers, there is no dispute or any kind with any person under
any contract or agreement with any Seller which materially adversely affects, or
may materially adversely affect, Corporation, its business or operation.

3.8 Insurance. Included in Exhibit B is a true and accurate list of all policies
of insurance maintained by Corporation relating to the Assets in effect as of
the date hereof. All the policies of insurance so described are in full force
and effect and the premiums therefor have been paid currently.




3.9 Intangible Properties.

(a) None of the Assets are subject to any patent or patent application,
copyright or copyright application, trademark or trademark application, or
similar evidence of ownership or the right to the use thereof by any third
party.

(b) Corporation has the rights to use all data and information (including
without limitation confidential information, trade secrets and know-how)
necessary to permit the conduct from and after the Closing Date of the business
of Corporation, as such business is and has been normally conducted.

(c) Corporation has the right to use the web address "kingsavionics.net" and the
name "Kings Avionics", "Kings Avionics, Inc." and similar variations.

(d) Corporation has Federal Aviation Administration repair station license, Air
Agency Certificate Number TF2R1852, and Sellers will perform all tasks necessary
during the transition period up to and including August 31, 2012 to make sure
there is no adverse action taken against or limitations placed upon that Air
Agency Certificate with the change of ownership of the Kings Avionics, Inc.
Stock by Buyer.

3.10 No Violation.

(a) The execution and delivery of this Agreement and all other agreements,
instruments and documents contemplated hereby and the consummation of the
transactions contemplated hereby and thereby will not conflict with or violate
or constitute a breach or default under the Articles of Incorporation or Bylaws
of Corporation or any provision of any mortgage, trust indenture, lien, lease,
agreement, instrument, order, judgment, decree or other restriction of any kind
or character to which Corporation is subject or result in the creation or
imposition or any lien, claim, charge or encumbrance of any nature whatsoever
upon the Assets, the Capital Stock or Corporation.

(b) All licenses, permits, franchise and other governmental or quasi
governmental authorizations and approvals required or necessary for Corporation
to carry on its business have been obtained and are in full force and effect.

3.11 Tax Returns and Tax Audits.

(a) Corporation has filed with the appropriate government agencies all tax or
information returns and tax reports required to be filed.

(b) All federal, state, local, foreign, dominion and provincial income, profits,
franchise, sales, use, occupation, property, payroll, excise or other taxes
whether or not yet due have been fully paid or adequately provided for by the
Corporation.

(c) There are no sales, use or stamp taxes or other taxes payable by Corporation
or Buyer as a result of the sale of the Capital Stock to Buyer.

3.12 Books and Records.

(a) The books and records of accounts of Corporation (i) are in all respects
true, complete and correct, (ii) have been maintained in accordance with good
business practices on a basis consistent with prior years, (iii) state in
reasonable detail and accurately reflect the transactions and dispositions of
the assets of Corporation, and (iv) accurately and fairly reflect the basis for
the financial statements referred to in Section 3.3 above.

(b) The minute book of Corporation is complete and correctly reflects in all
material respects all corporate actions taken by the board of directors of
Corporation and all committees thereof and by its stockholders.

3.13 Employment Matters. As of the date hereof, Corporation has approximately 11
employees. Corporation has complied in all material respects with all applicable
laws, rules and regulations relating to the employment of labor, including those
relating to wages, hours and the payment and withholding of taxes, and
Corporation has withheld all amounts required by law or agreement to be withheld
from the wages or salaries of its employees and Corporation is not liable for
any arrears of wages or other taxes or penalties for failure to comply with any
of the foregoing. There are no material controversies pending or threatened
between Corporation and any of its employees or former employees.

3.14 Disclosure. No representation or warranty of Sellers in this Agreement or
any other document delivered pursuant hereto or any statement, document,
certificate or exhibit furnished or to be furnished by Sellers or Corporation
pursuant to this Agreement or in connection with the transactions contemplated
hereby contains or will contain any untrue statement of a material fact or omits
or will omit a material fact necessary to make the statements contained therein
not misleading. To the best knowledge of Sellers, there is no fact which Sellers
have not disclosed in writing to Buyer which materially adversely affects, or
may materially adversely affect, Corporation, its business, operations or
prospects, the Assets or the Capital Stock.

4. ACTIONS BY SELLERS AND CORPORATION PENDING CLOSING.
From and after the date hereof and until the Closing Date Sellers jointly and
severally warrant and agree that:

4.1 Full Access. Buyer and its authorized representatives shall have full access
during normal business hours to all properties, books, records, contracts and
documents of Corporation, and Sellers shall furnish or cause to be furnished to
Buyer or its authorized representatives all information with respect to the
affairs and business of Corporation and Sellers as Buyer may reasonably request.

4.2 Carry on in Regular Course. Corporation shall carry on its business
diligently and substantially in the manner as heretofore conducted and
Corporation shall not make or institute any unusual or novel methods of
purchase, sale, management, accounting or operation, except with the prior
written consent of Buyer. Corporation shall not enter into any contract or
commitment to purchase or sell any equipment or machinery, capital assets or
other assets (other than inventory) or engage in any transaction incurring any
indebtedness without the prior written consent of Buyer.

A. David Hayden and Gary Morris represent and warrant that the payables of Kings
Avionics, Inc. is represented as $209,691, with receivables to Kings Avionics,
Inc. in the amount of $82,795. There will be no purchases by Kings Avionics,
Inc. that are not approved by Butler National prior to Closing.

B. Kings Avionics, Inc. Credit Cards/Personal Expenses - There shall be no
further charges on any Kings Avionics, Inc. related credit cards following the
signing of this Agreement. All expenses of Kings Avionics, Inc. paid by any
employee or representative must be documented on a personal expense report and
approved in writing by Butler prior to incurring such expense to be eligible for
reimbursement.

4.3 General Increases Limited. Without the prior written consent of Buyer,
Corporation shall not increase or decrease the rates of pay of its employees or
increase or decrease the fixed compensation payable or to become payable to any
officer, employee or agent of Corporation or change or make any contract or
commitment to increase or decrease the benefits or other compensation of any
such officers, employees or agents; and Corporation shall not pay or make a
commitment to pay any bonus or commission to any officer, employee or agent
thereof.

4.4 Preservation of Organization. Sellers shall use their best efforts to
preserve Corporation's business organization intact, to keep available to Buyer
the present employees of Corporation and to preserve for Buyer the present
relationships of Corporation with its suppliers, distributors and customers and
others having business relations with it. Corporation will not amend its
Articles of Incorporation or Bylaws or make any changes in authorized or issued
Capital Stock.

4.5 Use of Property. All tangible property of Corporation will be used,
operated, maintained and repaired in a careful and efficient manner. All of the
property of the Corporation will remain at the New Century Airport business
location.

4.6 No Default. Corporation shall not act or omit to do any act, or permit any
act or omission to act, which will cause a breach of any contract, commitment or
obligation.

4.7 Dividend Prohibition. Corporation will not declare or pay any dividend or
make any distribution, directly or indirectly, in respect of its Capital Stock
or other securities, nor will it directly or indirectly redeem, purchase, sell
or otherwise acquire or dispose of its own stock.

5. CONDITIONS PRECEDENT TO BUYER'S OBLIGATIONS.
Each and every obligation of Buyer to be performed on the Closing Date shall be
subject to the satisfaction prior to or on the Closing Date of the following
conditions, unless waived in writing by Buyer:

5.1 Representations and Warranties True. The representations and warranties made
by Sellers in this Agreement shall be true and correct on and as of the Closing
Date with the same effect as though such representations and warranties had been
made or given on and as of the Closing Date. Buyer shall receive a certificate
from Sellers to that effect.

5.2 Compliance with Agreement. Sellers and Corporation shall have performed and
complied with all of their obligations under this Agreement which are to be
performed or complied with by them prior to or on the Closing Date, and Buyer
shall receive a certificate from Sellers to that effect.

5.3 Corporate Documents. Seller shall have delivered or caused to be delivered
to Buyer certified copies of the Articles of Incorporation and Bylaws of
Corporation.

5.4 Transition Services. Transition Services (as defined below) are extremely
important to Buyer in an effort to maintain existing business. As a material
part of this Agreement and for the consideration recited in Section 1.2, above,
Gary Morris and David B. Hayden agree to provide Transition Services and
Technical Assistance at the Kings Avionics, Inc. offices at the New Century
Airport in Kansas from the time of Closing of this Agreement, to and including
August 31, 2012, not as employees of the Corporation. The Transition Services
and Technical Assistance include, but not limited to such things as sales
support, bid support, technical support (installation and post-sale),
production, scheduling, recovery of receivables, and inventory management.

In consideration for the sales efforts of Gary Morris in the transaction period
between Closing and August 31, 2012, Buyer agrees to pay to Gary Morris a
commission of ten percent (10%) of the Adjusted Gross Profit (as defined below)
for Avionics Installations generated (originated from Gary Morris and not
another sales person) by Gary Morris. The Morris commission will be based on the
cumulative quarterly profit of Avionics Installations generated by Gary Morris.
The Morris commission will be payable on a quarterly basis and payable only if
the Installation segment's quarter in which the installations occurred is
profitable. All commission payments shall be offset by warranty claims.
"Adjusted Gross Profit" is equal to sales price less direct labor less parts and
materials and less Overhead Allocation. "Overhead Allocation" is total direct
labor hours worked on the project (customer) divided by the total direct labor
hours billed for the period multiplied by the total overhead for the quarter.

5.5 Confidentiality and Noncompete Agreement. Each Seller shall have executed
and delivered to Buyer Confidentiality and Noncompete Agreements in the form
attached hereto as Exhibit C and Exhibit D.

5.6 Banking. Buyer shall have obtained from Patriot's Bank, the authorization to
have the Corporation continue its line of credit and its loans to Patriot's Bank
on terms at least as favorable terms as exist for at the time of signing this
Agreement and that Patriot's Bank will allow Buyer the right to acquire at least
$200,000.00 in additional debt from the bank at the same terms as the existing
line of credit.

5.7 Review of Assets and Records. Buyer shall have the option to review or cause
its representatives to review Corporation's records and assets, and in the event
Buyer exercises such option, Buyer shall be satisfied that such review indicates
that the financial statements of Corporation which have been delivered to Buyer
accurately reflect the past results and the current financial condition of
Corporation's business to be acquired hereby.

5.8 Approval by Board of Directors. The board of directors (with David Hayden
abstaining) of Buyer shall have approved the execution, delivery and performance
of this Agreement.

5.9 Resignations. All officers and directors of Corporation shall have submitted
their resignations from such offices.

6. CONDITIONS PRECEDENT TO SELLERS' OBLIGATIONS.
Each and every obligation of Sellers to be performed on the Closing Date shall
be subject to the satisfaction prior to or on the Closing Date of the following
conditions, unless waived in writing by Sellers:

6.1 Representations and Warranties True. Buyer's representations and warranties
contained in this Agreement shall be true and correct on and as of the Closing
Date with the same effect as though such representations and warranties had been
made or given on and as of the Closing Date, and Sellers shall receive a
certificate from an officer of Buyer to that effect.

6.2 Note Payabe to Gary Morris Butler will agree to see that the payment of the
reported $40,501 obligation to Gary Morris is paid to Gary over twenty-four (24)
months in equal monthly installments of $1,771.00 per month beginning at
Closing. There shall be no penalty for prepayment.

7. INDEMNIFICATION.

7.1 Indemnification. Sellers jointly and severally or Buyer (as the case may be)
("Indemnifying Party") agree to defend, indemnify and hold harmless Buyer
("Indemnitee) and its officers, directors, employees, agents, representatives,
successors and assigns from, against and in respect of any and all loss,
liability and expense resulting from:

(a) Any and all loss, damage or deficiency resulting from any misrepresentation
or breach of warranty or nonfulfillment of any obligation by Indemnifying Party
under this Agreement or from any misrepresentation in or omission from any
certificate or other instrument furnished or to be furnished by Indemnifying
Party pursuant to this Agreement; and

(b) Any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs and expenses (including legal expenses) incident to any of the
foregoing provisions.

Buyer shall be entitled to reduce and set-off against all payments due to Seller
by the amounts of any liability not disclosed in writing by Seller to Buyer
incurred by the Corporation prior to Closing. Sellers warrant and represent that
all liabilities are disclosed on the financial statements.

8. COVENANTS OF SELLERS.

8.1 Further Assurances. Sellers jointly and severally agree as follows:

(a) Sellers will use their best efforts (i) to obtain any consents by any third
party or government authority or agency required or deemed desirable by Buyer in
connection with the consummation of the transactions contemplated by this
Agreement, (ii) to fulfill or cause to be fulfilled each of the conditions
precedent to Buyer's obligations set forth in Section 5 hereof on or prior to
the Closing and (iii) to perform each of the acts and things required to be
performed by them and Corporation, hereunder at or prior to the Closing; and

(b) Sellers and Corporation shall execute and deliver or cause to be executed
and delivered such further instruments and take such other action as Buyer may
require to remedy any misrepresentation or any breach of warranty made by
Sellers herein and to more effectively carry out the transfer of the Capital
Stock and the consummation of the matters contemplated by this Agreement.

(c) At or prior to the Closing, Seller shall deliver to Buyer all keys to any
improvements located on any of the real property of Corporation, all blank stock
certificates and stock transfer records, the minute book and the seal of
Corporation, all other books, records, surveys, data, documents, files and all
other information including books of account, related to the operation of
Corporation's business, or its properties or assets and hard copies of any books
or records or other documents or information relating to the operation of
Corporation's business or its properties or assets stored on any electronic
media, including computers.

(d) The parties will agree that any and all FAA regulations and requirements
shall be followed in the sale of stock and for all operations of the Business.
David Hayden and Gary Morris will agree to use their best efforts to support,
provide documentation and any other information necessary to reasonably assist
Butler in obtaining any certification or FAA approvals related to the Business
and to maintain all categories for the repair station.



8.2 Confidential Information. Sellers each agree not to communicate, divulge or
use for the benefit of any person, firm, partnership or corporation any of the
trade secrets, business methods, business records and files, customer lists,
promotional materials, product specifications, drawings and prototypes, price
lists, instruction manuals, reports, or any other confidential or proprietary
information of the Corporation or of Buyer as provided in the signed
Non-Disclosure Agreements attached hereto and incorporated by this reference.

8.3 Agreement Not to Compete. Sellers each agree through the transition period
(August 31, 2012) and for a period of two (2) years thereafter that they and
each of them will not, directly or indirectly compete with the Corporation as
provided in the Non-Competition Agreements attached hereto and incorporated by
this reference.

8.4 Remedy at Law Inadequate. Sellers each hereby acknowledge and agree that
Buyer's remedy at law for any breach by any of them of the provisions of this
Section 8 will be inadequate, and that Buyer, Corporation and their successors
and assigns shall be entitled to injunctive or other equitable relief in
addition to any other remedy any of them may have for a breach of such
provisions. If a final judicial determination is made that any provision of this
Section constitutes an unreasonable or otherwise unenforceable restriction
against Sellers, Sellers and Buyer agree that such provision shall be void only
to the extent that such judicial determination finds such provision to be
unreasonable or otherwise unenforceable.

8.5 Sellers remedy for Default. Each Seller shall be entitled to recovery in
monthly payments the balance of any outstanding Purchase Price as provided in
Section 1.2 above, if Buyer shall breach this Agreement for non-payment.

9. TERMINATION AND ABANDONMENT.
This Agreement may be terminated and abandoned on or prior to the Closing Date
as follows: (a) by mutual consent of all parties hereto, (b) by Sellers if the
conditions precedent contained in Section 6 hereof have not been fulfilled or
waived in writing on or prior to the Closing Date, (c) by Buyer if the
conditions precedent contained in Section 5 hereof have not been fulfilled or
waived in writing on or prior to the Closing Date, or (d) by Buyer or Sellers if
the Closing has not occurred by October 31, 2010. In the event of termination by
any party as provided above, written notice shall promptly be given to the other
party and each party shall pay its or his own expenses incident to the
preparation for the consummation of this Agreement and the transactions
contemplated hereby. A termination under the provisions of this Section 10 shall
not prejudice any claim for damages that any party may have hereunder or in law
or in equity.

10. MISCELLANEOUS.

10.1 Assignment. This Agreement shall be assignable by Buyer, but no part of
this Agreement is assignable by Sellers.

10.2 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the law of the State of Kansas applicable to
agreements made and to be performed entirely within such state, including all
matters of enforcement, validity and performance.

10.3 Amendment and Modification. Buyer and Sellers may amend, modify and
supplement this Agreement in such manner as may be mutually agreed by them in
writing.

Notices. All notices, requests, demands and other communications hereunder shall
be deemed to be duly given if delivered by hand or if mailed by certified or
registered mail with postage prepaid as follows:

If to Sellers:

Gary Morris David B. Hayden
31525 W. 231st Street 21910 S. Gardner Road
Spring Hill, KS 66083 Spring Hill, KS 66083

If to Buyer:

Attn: President and CEO
Butler National Corporation
19920 W. 161st Street
Olathe, KS 66062

or to such other address as any party may provide to the other in writing.

10.1. Entire Agreement. This instrument embodies the entire agreement between
the parties hereto with respect to the transactions contemplated herein, and
there have been and are no agreements, representations or warranties between the
parties other than those set forth or provided for herein.

10.2 Successors and Counterparts. This Agreement shall be binding upon and shall
inure to the benefit of each of the parties hereto and to their respective
successors and assigns and may be executed in two or more counterparts each of
which shall be deemed an original but all of which together shall constitute but
one and the same instrument.

10.3 Headings. The headings used in this Agreement are for convenience only and
shall not constitute a part of this Agreement.

10.4 Exhibits. All of the exhibits attached hereto are incorporated herein and
made a part of this Agreement by reference thereto.

10.5 Negotiated Transaction. The provisions of this Agreement were negotiated by
the parties hereto and said Agreement shall be deemed to have been drafted by
all the parties hereto.

THE SIGNATURE PAGE FOLLOWS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

/s/ Gary Morris
Gary Morris

/s/ David B. Hayden
David B. Hayden
Sellers


Butler National Corporation


By S/ Clark D. Stewart
Clark D. Stewart, President
9/27/2010 Buyer
